                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 CAIR Foundation, Inc., d/b/a Council on             Case No. 21-cv-1267 (SRN/TNL)
 American-Islamic Relations, and CAIR,
                                                        NOTICE OF AND ORDER FOR
                               Plaintiff,                  PRETRIAL SCHEDULING
                                                                    CONFERENCE
   v.


 Asma Lori Hairdri Saroya, a/k/a Lori
 Saroya, Asma Saroya, Lori Haidri, Lori
 Haidri-Saroya, and L.H.,

                               Defendant.


TO:     Plaintiff above-named and Plaintiff’s attorney Carl E. Christensen, Christensen Law
        Office, PLLC, 800 Washington Avenue North, Suite 704, Minneapolis, MN 55401.

        Defendant above-named and Defendant’s attorney Steven C. Kerbaugh, Saul Ewing
        Arnstein & Lehr LLP, 33 South Sixth Street, Suite 4750, Minneapolis, MN 55402.

        If counsel for all parties are not listed above, it shall be the responsibility of
Plaintiff's counsel (1) to immediately notify those parties and counsel of this conference,
and (2) to immediately inform those parties and counsel of the requirements set forth in
this notice and order.


   I. DATE, TIME, PLACE AND PARTICIPANTS


        Pursuant to Rule 16 of the Federal Rules of Civil Procedure and Local Rule 16 of
the Rules of this District, a pretrial conference of trial counsel in the above matter shall be
held in Chambers 9W, at U.S. Courthouse, 300 South Fourth Street, Minneapolis,
Minnesota 55415, on July 29, 2021 at 10:00 a.m., before United States Magistrate Judge



                                              1
Tony N. Leung to consider the matters set forth in Rule 16(c), the Rule 26(f) disclosures,
and related matters.
       Attached hereto is a template of the Pretrial Scheduling Order that will be used by
the Court at the pretrial conference. Parties and respective counsel shall familiarize
themselves with the template and be prepared to complete it at the pretrial conference.


   II. MEETING, REPORTS AND DISCLOSURES REQUIRED


       A.     Pursuant to Federal Rule of Civil Procedure 26(f), trial counsel for each party
shall meet no later than 21 days before the pretrial conference, to discuss settlement, and
to prepare the report required by Rule 26(f) and Local Rule 16.2.


       B.     If the case does not settle, no later than 14 days after the parties conduct their
26(f) meeting, counsel shall jointly prepare and file electronically on ECF, in compliance
with the Electronic Case Filing Procedures for the District of Minnesota, a complete written
report of the Rule 26(f) meeting. A copy of the report shall also be delivered to chambers
no later than 14 days after the parties conduct their 26(f) meeting, at the following e-mail
address: leung_chambers@mnd.uscourts.gov.
The report shall include:


       1.     Date and Place of the Meeting; Identification of the Parties and Their
              Attorneys; Agenda of Matters for Pretrial Conference

              a.       The date and place at which the meeting was held;

              b.       Name, address and occupation or business of each party, together
                       with the name, address, telephone number, and e-mail address of the
                       attorneys who represented each party at the meeting;

              c.       Name of insurance carriers that may be liable for the defense or
                       payment of any damage award; and

              d.       An agenda of matters to be discussed at the Pretrial Conference.

                                              2
2.   Description of the case

     a.     A concise statement of the jurisdictional basis of the case, giving
            statutory citation and a brief narrative description;

     b.     In diversity cases in which a limited liability corporation or
            partnership entity is a named party, the concise statement shall
            contain a brief description of the availability of diversity jurisdiction,
            including a list of all members and the citizenship of each member
            of the limited liability corporation or a list of all partners and the
            citizenship of all partners of the partnership entity, consistent with
            the Federal Rules of Civil Procedure and the Local Rules;

     c.     A brief narrative of the facts giving rise to the lawsuit, including a
            description of legal claims and defenses; and

     d.     A summary itemization of the dollar amount of each element of the
            alleged damages.

3.   Pleadings

     a.     A statement of whether the Complaint and all responsive pleadings
            have been filed, and whether any party proposes to amend its
            pleadings;

     b.     The date by which all motions that seek to amend the pleadings or
            add parties will be filed; and

     c.     Whether a jury trial is available under the law, and whether a jury
            trial has been timely demanded.

4.   Discovery Plan (If parties are unable to agree on a discovery plan, the report
     shall separately set forth each party's proposed plan.) Such a plan shall
     include such matters as production of electronically stored information (ESI),
     focusing the initial discovery on preliminary issues that might be case
     dispositive, instituting document control mechanisms, stipulating to facts to
     eliminate unnecessary discovery and any other matters counsel may agree
     upon to control litigation costs and delay. Such a plan, at a minimum, shall
     include the following:




                                     3
     a.    The date by which the initial Rule 26(a)(1) disclosures of witnesses,
           documents, itemized damage computations and insurance will be
           completed (if not already completed);

     b.    Whether the parties wish to engage in any method of alternative
           dispute resolution following Rule 26(a)(1) disclosures but before
           formal discovery is commenced;

     c.    Whether discovery should be conducted in phases, or limited to or
           focused upon, particular issues;

     d.    The date by which each party shall disclose the identity of expert
           witnesses and their reports under Rule 26(a)(2)(A) and (B);

     e.    The number of interrogatories each party shall be permitted to serve;

     f.    The number of depositions (excluding depositions of expert
           witnesses) each party shall be permitted to take;

     g.    The number of expert depositions each party shall be permitted to
           take; and

     h.    A mechanism and date by which the parties shall meet, confer, and
           stipulate to search terms and any other unique electronic discovery
           issues, as appropriate.

5.   Close of Discovery and Non-Dispositive Motions

     a.    The date by which all discovery shall be completed and all non-
           dispositive motions shall be filed and served.

     b.    Whether the parties:

           i.     agree that a party should be required to request an informal
                  conference with the Court before filing a discovery motion;

           ii.    agree that a party should be not required to request an
                  informal conference with the Court before filing a discovery
                  motion; or

           iii.   do not agree whether a party should be required to request an
                  informal conference with the Court before filing a discovery
                  motion.

                                  4
         6.     Dispositive Motions and Trial

                a.     The date by which all dispositive motions shall be served, filed and
                       heard;

                b.     The date by which the case shall be ready for trial;

                c.     The number of expert witnesses each party expects to call at trial;
                       and

                d.     Estimated trial time (including jury selection and instructions, if
                       applicable).

         C.     Unless otherwise agreed by counsel, the initial disclosures shall be

exchanged no later than the time limits set forth by Rule 26(a)(1).

         D.     No later than seven (7) days before the Rule 16 conference, each party

shall also submit a Letter/Memorandum concerning settlement—including without

limitation, whether the case is appropriate for early settlement or alternative dispute

resolution—which shall remain confidential between the Court and that party. The

confidential settlement letter shall be delivered to Magistrate Judge Leung’s

chambers via e-mail to leung_chambers@mnd.uscourts.gov or by U.S. Mail (not

both).



   III.       EXERCISE OF JURISDICTION BY U.S. MAGISTRATE JUDGE

              PURSUANT TO TITLE 28, UNITED STATES CODE, SECTION 636(c)



                If the parties consent to have this matter tried before the Magistrate Judge,

all counsel must jointly sign the “Consent to the Exercise of Jurisdiction by a United

                                               5
States Magistrate Judge” form by the date of the pretrial conference. This form is

available from the United States District Court for the District of Minnesota’s website,

www.mnd.uscourts.gov, in the Civil Forms table under “Court Forms.” Send the

completed form directly to the chambers of United States District Court Judge Susan

Richard Nelson, at the following e-mail address: nelson_chambers@mnd.uscourts.gov.



   IV.      REMEDIES



         Failure to comply with any provision of this Order or any other consistent order

shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that the Court may from time to time

deem appropriate.


         IT IS SO ORDERED.



Dated: June 14, 2021                            s/Tony N. Leung
                                          Tony N. Leung
                                          U.S. Magistrate Judge

                                          CAIR Foundation, Inc. v. Saroya
                                          21-cv-1267 SRN/TNL

                                             6
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 CAIR FOUNDATION, INC., D/B/A COUNCIL ON                CIVIL NO. 21-CV-1267 (SRN/TNL)
 AMERICAN-ISLAMIC RELATIONS, AND CAIR,

                          PLAINTIFF,
                                                           PRETRIAL SCHEDULING
 V.                                                               ORDER

 ASMA LORI HAIDRI SAROYA, A/K/A LORI
 SAROYA, ASMA SAROYA, LORI HAIDRI, LORI
 HAIDRI-SAROYA, AND L.H.,

                          DEFENDANT.




       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of this
Court, and in order to secure the just, speedy, and less expensive determination of this action, the
following schedule shall govern these proceedings. This schedule may be modified only upon
formal motion and a showing of good cause as required by D. Minn. LR 16.3.

      1. Fact Discovery

            a. All pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) shall be
               completed on or before _________, 2021.

            b. Fact discovery shall be commenced in time to be completed on or before
               ______________.

            c. No more than __ Interrogatories, counted in accordance with Fed. R. Civ. P. 33(a),
               shall be served by any side/party.

            d. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Document Requests. OR No more than ___ Document
               Requests shall be served by any side/party.

            e. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Requests for Admission. OR No more than ___ Requests for
               Admissions shall be served by any side/party.




                                                 7
      f. No more than ___ Fed. R. Civ. P. 35 medical examination(s) shall be served by any
         side/party on or before _________.

      g. No more than __ depositions, excluding expert witness depositions, shall be taken
         by any side/party.

      h. [On or before ________, the parties shall jointly CM/ECF file a proposed stipulated
         Protective Order for the Court’s review. / At this time, the Parties agree that a
         protective order is not necessary; however, if a protective order should be
         necessary, the parties shall jointly submit a proposed order.] The sealing of entire
         pleadings, memoranda of law, exhibits, and the like is strongly discouraged. No
         document shall be filed under seal unless such document or information therein is
         genuinely confidential and/or there are compelling reasons to do so. Any party
         seeking to file a document under seal shall specifically review each document and
         the information therein to limit sealing only to the extent necessary. If a party files
         a document containing confidential information with the Court, it shall do so in
         compliance with the Electronic Case Filing Procedures for the District of Minnesota
         and Local Rule 5.6. Any joint motion made pursuant to Local Rule 5.6 before
         United States Magistrate Judge Tony N. Leung shall conform to Exhibit A
         attached hereto. Counsel shall provide the Court with two courtesy copies of the
         unredacted documents with the redacted information highlighted in yellow.

      i. Any party claiming privilege or protection of trial-preparation materials shall serve
         on the party seeking discovery a privilege log that complies with the requirements
         in Fed. R. Civ. P. 26(b)(5).

2. ESI Discovery Plan

      a. The parties shall preserve all electronic documents that bear on any claims,
         defenses, or the subject matter of the lawsuit. [On or before ______, the parties
         shall jointly CM/ECF file a stipulated ESI Discovery Plan. / Production of
         electronic documents shall be in native format. If the use of native format requires
         proprietary software, the producing party shall inform the requesting party of that
         fact.]

3. Expert Discovery

      a. Each party/side may call no more than ___ expert witnesses.

      b. Each party/side shall take no more than one deposition per expert.

      c. The parties acknowledge that Plaintiff’s treating doctors and medical care providers
         are not retained experts and that each party will have access to all relevant medical
         records. Plaintiff anticipates that such treating doctors will be allowed to testify
         regarding their care and treatment. Defendant agrees that such treating doctors are


                                            8
          not subject to the expert disclosure requirement set forth in Fed. R. Civ. P. 26(a)(2),
          and reserves the right to challenge the scope of their testimony to be offered at trial.

      d. Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A) and
         the full disclosures required by Fed. R. Civ. P. 26(a)(2)(B), accompanied by the
         written report prepared and signed by the expert witness, shall be made as follows:

              i. Plaintiff
                     1. Identification by Plaintiff on or before ___________.
                     2. Report by Plaintiff on or before ____________.
                     3. Rebuttal witness and reports shall be disclosed                   on   or
                         before___________.

             ii. Defendant
                    1. Identification by Defendant on or before ___________.
                    2. Report by Defendant on or before ____________.
                    3. Rebuttal witness and reports shall be disclosed                    on   or
                       before___________.

                 OR

            iii. Identification by the Party bearing the burden of proof on or before
                 _____________.
             iv. Report by the Party bearing the burden of proof on or before
                 _____________.
              v. Identification by the Rebuttal Party on or before ______________.
             vi. Report by the Rebuttal Party on or before _______________.
            vii. If Defendant/an opposing party identifies an expert in a new area of
                 expertise, Plaintiff shall have until ______________ to submit a rebuttal
                 report.
           viii. If Plaintiff does not identify an expert, but Defendant does, Plaintiff shall
                 have to and including _____________ to identify a rebuttal expert witness
                 and submit a rebuttal report.

      e. Expert discovery, including depositions, shall be completed on or before ______.

4. Non-Dispositive Motions

      a. Non-dispositive motions may be scheduled for hearing by calling the Court’s
         Courtroom Deputy at 612-664-5470.

      b. All motions which seek to amend the pleadings, including without limitation, a
         motion for leave to amend to add parties must be served on or before ____.

      c. Motions for leave to amend to add punitive damage claims must be served and filed
         on or before ________.

                                             9
      d. Except as to non-dispositive motion deadlines specifically set forth elsewhere in
         this Order, all non-dispositive motions and supporting documents, including those
         which relate to discovery, shall be served and filed on or before ____.

      e. All non-dispositive motions and supporting documents which relate to expert
         discovery shall be filed and served on or before ________.

      f. Prior to scheduling any non-dispositive motion, parties are strongly encouraged to
         consider whether the motion, including motions relating to discovery and
         scheduling, can be informally resolved through telephone conference with the
         Magistrate Judge. All non-dispositive motions shall be scheduled, filed and served
         in compliance with the Electronic Case Filing Procedures for the District of
         Minnesota and in compliance with D. Minn. LR 7.1 and 37.1.

      g. At the Rule 16 Scheduling Conference, the Court advised the parties that it is
         willing to resolve non-dispositive disputes between the parties on an informal basis
         via a telephone conference. However, before the Court will agree to proceed with
         this informal resolution mechanism, the "meet and confer" required by Fed. R. Civ.
         P. 37(a)(1) and D. Minn. LR 37.1 must have taken place, and all parties to the
         dispute must agree to use this informal resolution process as the very nature of the
         process is such that the parties are giving up rights they would otherwise have (e.g.,
         the dispute is heard over the phone; there is no recording or transcript of the phone
         conversation; no briefs, declarations or sworn affidavits are filed). If the parties do
         agree to use this informal resolution process, one of the parties shall contact
         Magistrate Judge Leung’s chambers to schedule the conference. The parties shall
         submit short letters prior to the conference to set forth their respective positions.
         The requesting party shall submit its letter 7 days prior to the conference; the
         responding party shall submit its letter 4 days prior to the conference. The Court
         will read the written submissions of the parties before the phone conference, hear
         arguments of counsel at the conference, and if no one changes their decision during
         the phone conference regarding their willingness to participate in this informal
         resolution process, the Court will issue its decision at the conclusion of the phone
         conference or shortly after the conference. Depending on the nature of the dispute,
         the Court may or may not issue a written order. If there is no agreement to resolve
         a dispute through this informal resolution process, then the dispute must be
         presented to the Court via formal motion and hearing.

5. Dispositive Motions

      a. All dispositive motions shall be scheduled by ________. [SAME DATE AS
         CLOSE OF FACT AND EXPERT DISCOVERY (whichever is later)]

      b. Counsel for the moving party shall contact Judge Susan Richard Nelson’s
         Courtroom Deputy at 651-848-1970 no later than the date in Section 5a to
         schedule a hearing for a dispositive motion, if any. Counsel are reminded that at
         least two (2) to three (3) months advance notice is necessary to place a dispositive
                                           10
          motion on the calendar. All dispositive motions and supporting papers (motion,
          notice of motion, memorandum of law, affidavits and exhibits and proposed
          order) shall be filed and served in compliance with the Electronic Case Filing
          Procedures for the District of Minnesota and in compliance with Local Rule 7.1;
          however, unless otherwise directed by the Court, the moving party’s motion
          papers shall not be filed until forty-two (42) days prior to the scheduled hearing
          date.

          When a motion, response, or reply brief is filed on CM/ECF, two (2) paper
          courtesy copies (three-hole punched, with dividers clearly marked between
          exhibits) of the pleading and all supporting documents shall be mailed or
          delivered to the Courtroom Deputy at the same time as the documents are posted
          on CM/ECF.

          Notwithstanding the foregoing, no party shall file a dispositive motion before the
          close of discovery without first obtaining permission from the undersigned.
          Permission shall be sought by electronically filing a letter of no more than three
          (3) pages briefly setting forth the basis for the motion, whether discovery relating
          to the issue or issues to be addressed by the motion is complete, and why judicial
          efficiency would be served by allowing the motion to proceed at this time. The
          other party or parties may file brief letters in support of or in response to the
          request. Denial of a request for permission to file an early dispositive motion shall
          not be taken as an indication of the Court’s view about the merits of the proposed
          motion.

6. Status & Settlement Conferences

      a. The parties shall appear for a settlement conference with the Court on
         ___________________ at 10:00 a.m. [The parties do not agree that a settlement
         conference is appropriate in this case at this time.]

      b. On or shortly before ___________, ____________, and ___________, counsel for
         each party shall submit three CONFIDENTIAL letters to the Court setting forth
         with reasonable specificity the status of the case; the relative strengths and
         weaknesses of each party’s position; an update of efforts toward settlement; the last
         settlement positions of the parties; whether a settlement conference with a private
         mediator or the court would be productive; and a litigation budget. Each letter shall
         not exceed three pages. On or shortly before the date each such letter is due, counsel
         for the parties shall meet and confer to discuss the status of the case and discuss
         settlement.

          AND

          Counsel for the parties shall CM/ECF file ________ joint letter(s) to the Court
          setting forth the status of the case with reasonable specificity on or shortly before
          __________ and __________.

                                           11
          c. A final settlement conference shall be scheduled by the Court on a later date when
             needed.


   7. Trial

          a. This case shall be ready for a Jury/Court trial on ___. [4 MONTHS]

          b. Anticipated length of trial is ___ days.

   8. Prior Orders and Remedies

          a. All prior consistent orders remain in full force and effect.

          b. Failure to comply with any provision of this Order or any other prior consistent
             Order shall subject the non-complying party, non-complying counsel and/or the
             party such counsel represents to any and all appropriate remedies, sanctions and the
             like, including without limitation: assessment of costs, fines and attorneys’ fees and
             disbursements; waiver of rights to object; exclusion or limitation of witnesses,
             testimony, exhibits and other evidence; striking of pleadings; complete or partial
             dismissal with prejudice; entry of whole or partial default judgment; and/or any
             other relief that this Court may from time to time deem appropriate.



       IT IS SO ORDERED.


Dated: July ___, 2021
                                                    Magistrate Judge Tony N. Leung
                                                    United States District Court
                                                    District of Minnesota

                                                    CAIR Foundation, Inc. v. Saroya
                                                    21-cv-1267 SRN/TNL




                                               12
